Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10339 Name of Fund: BlackRock Municipal Income Trust (BFK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 3.8% Huntsville, Alabama, Health Care Authority Revenue Bonds, Series B, 5.75%, 6/01/12 (a) $ $ Arizona - 7.1% Phoenix and Pima County, Arizona, IDA, S/F Mortgage Revenue Refunding Bonds, AMT, Series 2007-1, 5.25%, 8/01/38 (b)(c)(d) Pima County, Arizona, IDA, Education Revenue Bonds (American Charter Schools Foundation), Series A, 5.625%, 7/01/38 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/32 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 Scottsdale, Arizona, IDA, Hospital Revenue Bonds (Scottsdale Healthcare), 5.80%, 12/01/11 (a) California - 16.0% California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series C, 6.303%, 6/01/55 (e) California State, GO, Refunding, 5%, 6/01/32 California State, GO, Refunding, 5%, 6/01/34 California Statewide Communities Development Authority, Health Facility Revenue Bonds (Memorial Health Services), Series A, 5.50%, 10/01/33 Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.085%, 1/15/32 (e) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.032%, 1/15/34 (e) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, 6.089%, 1/15/38 (e) Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (a) Lincoln, California, Special Tax Bonds (Community Facilities District Number 2003-1), 6%, 9/01/13 (a) Los Angeles, California, Regional Airports Improvement Corporation, Facilities Lease Revenue Refunding Bonds (LAXFUEL Corporation - Los Angeles International Airport), AMT, 5.50%, 1/01/32 (f) Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority EDA Economic Development Authority IDR Industrial Development Revenue EDR Economic Development Revenue Bonds Bonds GO General Obligation Bonds M/F Multi-Family HDA Housing Development Authority PCR Pollution Control Revenue Bonds HFA Housing Finance Agency S/F Single-Family 1 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Murrieta, California, Community Facilities District Number 2, Special Tax Bonds (The Oaks Improvement Area Project), Series A, 6%, 9/01/34 $ $ University of California Revenue Bonds, Series B, 4.75%, 5/15/38 West Valley Mission Community College District, California, GO (Election of 2004), Series A, 4.75%, 8/01/30 (g) Colorado - 3.6% Colorado Health Facilities Authority, Revenue Refunding Bonds (Poudre Valley Health Care), 5.20%, 3/01/31 (g) Colorado Health Facilities Authority, Revenue Refunding Bonds (Poudre Valley Health Care), Series B, 5.25%, 3/01/36 (g) Colorado Health Facilities Authority, Revenue Refunding Bonds (Poudre Valley Health Care), Series C, 5.25%, 3/01/40 (g) Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Subordinate Lien, Series C, 5%, 11/15/45 (g) Denver, Colorado, Health and Hospital Authority, Healthcare Revenue Bonds, Series A, 6%, 12/01/11 (a) Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.50%, 12/01/37 District of Columbia - 7.4% District of Columbia Revenue Bonds (Georgetown University), Series A, 6.025%, 4/01/11 (a)(e)(h) District of Columbia Revenue Bonds (Georgetown University), Series A, 6.026%, 4/01/11 (a)(e)(h) District of Columbia, Revenue Refunding Bonds (Friendship Public Charter School, Inc.), 5.25%, 6/01/33 (i) District of Columbia Tobacco Settlement Financing Corporation, Asset- Backed Revenue Refunding Bonds, 6.75%, 5/15/40 Florida - 9.0% Heritage Isle at Viera Community Development District, Florida, Special Assessment Bonds, Series A, 6%, 5/01/35 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), Series A, 6%, 11/15/11 (a) Martin County, Florida, IDA, IDR, Refunding (Indiantown Cogeneration Project), AMT, Series A, 7.875%, 12/15/25 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 4.75%, 10/01/32 (j) Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7.10%, 5/01/35 Village Community Development District Number 5, Florida, Special Assessment Bonds, 5.625%, 5/01/22 2 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Georgia - 0.8% Main Street Natural Gas, Inc. Georgia, Gas Project Revenue Bonds, Series A, 6.375%,7/15/38 (k)(l) $ $ Richmond County, Georgia, Development Authority, Environmental Improvement Revenue Refunding Bonds (International Paper Co. Projects), AMT, Series A, 6%, 2/01/25 Idaho - 4.1% University of Idaho, Student Fee Revenue Bonds (University Housing Improvement Projects), 5.40%, 4/01/11 (a)(m) Illinois - 11.3% Bolingbrook, Illinois, GO, Refunding, Series B, 6.006%, 1/01/33 (e)(h)(m) Bolingbrook, Illinois, GO, Refunding, Series B, 6.006%, 1/01/34 (e)(h)(m) CenterPoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (n) Chicago, Illinois, O'Hare International Airport Revenue Refunding Bonds, Third Lien, AMT, Series C-2, 5.25%, 1/01/30 (g) Illinois Educational Facilities Authority, Revenue Refunding Bonds (University of Chicago), Series A, 5.25%, 7/01/41 Illinois Educational Facilities Authority, Student Housing Revenue Bonds (Education Advancement Fund - University Center Project at DePaul), 6.25%, 5/01/12 (a) Illinois Health Facilities Authority, Revenue Refunding Bonds (Elmhurst Memorial Healthcare), 5.50%, 1/01/22 Illinois Health Facilities Authority, Revenue Refunding Bonds (Elmhurst Memorial Healthcare), 5.625%, 1/01/28 Illinois Municipal Electric Agency, Power Supply Revenue Bonds, 4.50%, 2/01/35 (h)(m) Illinois State Finance Authority Revenue Bonds (Friendship Village of Schaumburg), Series A, 5.625%, 2/15/37 Illinois State Finance Authority Revenue Bonds (MJH Education Assistance IV LLC), Sub-Series B, 5.375%, 16/01/35 (k)(l) Illinois State Finance Authority Revenue Bonds (Monarch Landing, Inc. Project), Series A, 7%, 12/01/37 Illinois State Finance Authority Revenue Bonds (Northwestern Memorial Hospital), Series A, 5.50%, 8/15/14 (a) Indiana - 6.1% Indiana Health Facilities Financing Authority, Hospital Revenue Refunding Bonds (Methodist Hospital, Inc.), 5.50%, 9/15/31 Petersburg, Indiana, PCR, Refunding (Indianapolis Power & Light Co. Project), AMT, 5.90%, 12/01/24 Petersburg, Indiana, PCR, Refunding (Indianapolis Power & Light Co. Project), AMT, 5.95%, 12/01/29 Vincennes, Indiana, EDR, Refunding, 6.25%, 1/01/24 Kentucky - 0.2% Kentucky Housing Corporation, Housing Revenue Bonds, AMT, Series F, 5.45%, 1/01/32 (d)(o) 3 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Louisiana - 2.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds (Capital Projects and Equipment Acquisition Program), 6.55%, 9/01/25 (i) $ $ Saint Tammany Parish, Louisiana, Financing Authority, S/F Mortgage Revenue Bonds (Home Ownership Program), Series A, 5.25%, 12/01/39 (b)(c)(d) Maryland - 0.5% Maryland State Community Development Administration, Department of Housing and Community Development, Residential Revenue Refunding Bonds, AMT, Series A, 4.65%, 9/01/32 Michigan - 0.6% Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Henry Ford Health System), Series A, 5.25%, 11/15/46 Mississippi - 3.6% Gulfport, Mississippi, Hospital Facility Revenue Bonds (Memorial Hospital at Gulfport Project), Series A, 5.75%, 7/01/31 Missouri - 0.1% Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds (Plum Point Project), 4.60%, 1/01/36 (h) Multi-State - 9.6% Charter Mac Equity Issuer Trust, 6.30%, 6/30/49 (n)(p) Charter Mac Equity Issuer Trust, 6.625%, 6/30/49 (n)(p) Charter Mac Equity Issuer Trust, 6.80%, 11/30/50 (n)(p) Charter Mac Equity Issuer Trust, 6.80%, 10/31/52 (n)(p) MuniMae TE Bond Subsidiary LLC, 6.875%, 6/30/49 (n)(p) Nebraska - 0.7% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series A, 4.75%, 2/01/44 Nevada - 1.0% Clark County, Nevada, EDR, Refunding (Alexander Dawson School of Nevada Project), 5%, 5/15/29 New Hampshire - 1.4% New Hampshire Health and Education Facilities Authority Revenue Bonds (Exeter Hospital Obligated Group), 5.75%, 10/01/31 New Hampshire State Business Finance Authority, PCR, Refunding (Public Service Company Project), AMT, Series B, 4.75%, 5/01/21 (h) New Jersey - 7.9% Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75%, 6/15/29 New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7%, 11/15/30 Tobacco Settlement Financing Corporation of New Jersey, Asset- Backed Revenue Refunding Bonds, Series 1A, 4.50%, 6/01/23 New York - 4.6% Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/35 4 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 8%, 8/01/28 $ $ New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7.75%, 8/01/31 New York Liberty Development Corporation Revenue Bonds (Goldman Sachs Headquarters), 5.25%, 10/01/35 North Carolina - 3.5% Gaston County, North Carolina, Industrial Facilities and Pollution Control Financing Authority, Revenue Bonds (National Gypsum Company Project), AMT, 5.75%, 8/01/35 North Carolina Capital Facilities Finance Agency, Revenue Refunding Bonds (Duke University Project), Series B, 4.25%, 7/01/42 Ohio - 4.0% American Municipal Power, Inc., Ohio, Revenue Refunding Bonds (Prairie State Energy Campus Project), Series A, 5%, 2/15/38 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 6.50%, 6/01/47 Ohio State Air Quality Development Authority, Revenue Refunding Bonds (Dayton Power and Light Company Project), Series B, 4.80%, 1/01/34 (m)(q) Pinnacle Community Infrastructure Financing Authority, Ohio, Revenue Bonds, Series A, 6.25%, 12/01/36 Oklahoma - 1.3% Tulsa, Oklahoma, Municipal Airport Trust, Revenue Refunding Bonds, Series A, 7.75%, 6/01/35 Pennsylvania - 4.1% Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (Amtrak Project), AMT, Series A, 6.375%, 11/01/41 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (Reliant Energy), AMT, Series A, 6.75%, 12/01/36 Pennsylvania HFA, S/F Mortgage Revenue Refunding Bonds, AMT, Series 97A, 4.60%, 10/01/27 South Carolina - 8.5% Lexington County, South Carolina, Health Services District, Inc., Hospital Revenue Refunding and Improvement Bonds, 5.50%, 11/01/13 (a) Lexington County, South Carolina, Health Services District, Inc., Hospital Revenue Refunding and Improvement Bonds, 5.75%, 11/01/13 (a) 5 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Scago Education Facilities Corporation for Chesterfield County School District, South Carolina, Revenue Refunding Bonds, 5%, 12/01/29 (r) $ $ South Carolina Jobs EDA, Hospital Facilities Revenue Refunding Bonds (Palmetto Health Alliance), Series A, 6.25%, 8/01/31 South Carolina Jobs EDA, Hospital Facilities Revenue Refunding Bonds (Palmetto Health Alliance), Series C, 6.875%, 8/01/13 (a) Tennessee - 2.6% Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.698%, 1/01/20 (e)(g) Texas - 16.6% Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company LLC Project), AMT, Series A, 8.25%, 10/01/30 Brazos River Authority, Texas, PCR, Refunding (TXU Energy Company Project), AMT, Series C, 5.75%, 5/01/36 Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Junior Lien, Series H, 6.107%, 11/15/35 (e)(h) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Senior Lien, Series A, 5.927%, 11/15/38 (e)(h) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Third Lien, Series A-3, 5.969%, 11/15/37 (e)(h) Lower Colorado River Authority, Texas, Revenue Refunding Bonds, 5%, 5/15/13 (a)(h) 50 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, 5%, 5/15/31 (h) Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series A, 5%, 5/15/13 (a)(h) 5 Lower Colorado River Authority, Texas, Transmission Contract Revenue Refunding Bonds (LCRA Transmission Services Corp. Project), 4.75%, 5/15/34 (f) Montgomery County, Texas, Municipal Utility District Number 46, Waterworks and Sewer System, GO, 4.75%, 3/01/30 (h) North Texas Tollway Authority, System Revenue Refunding Bonds, Second Tier, Series F, 6.125%, 1/01/31 San Antonio Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, 5.50%, 8/01/25 Texas State Affordable Housing Corporation, M/F Housing Revenue Bonds (Amern Opportunity Housing Portfolio), Series B, 8%, 3/01/32 (k)(l) Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, 6.062%, 8/15/32 (e)(f) Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, 6.072%, 8/15/33 (e)(f) 6 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, 6.072%, 8/15/34 (e)(f) $ $ Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier, Series A, 5%, 8/15/42 (f) Virginia - 0.4% Virginia Commonwealth Transportation Board, Transportation Contract Revenue Refunding Bonds (U.S. Route 28 Project), 5.292%, 4/01/32 (e)(h) Washington - 1.7% King County, Washington, Sewer Revenue Refunding Bonds, 5%, 1/01/36 (g) Washington State Health Care Facilities Authority, Revenue Refunding Bonds (Providence Health System), Series A, 4.625%, 10/01/34 (h)(m) West Virginia - 0.1% West Virginia EDA, Lease Revenue Bonds (Correctional, Juvenile and Public Safety Facilities), Series A, 5%, 6/01/29 (h) Wisconsin - 3.6% Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care, Inc.), 6.40%, 4/15/33 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Froedtert and Community Health), 5.375%, 10/01/30 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Wheaton Franciscan Services, Inc.), 5.75%, 2/15/12 (a) Wyoming - 0.5% Wyoming Community Development Authority, Housing Revenue Bonds, AMT, Series 3, 4.65%, 12/01/27 Puerto Rico - 1.1% Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25%, 7/01/36 (r) Total Municipal Bonds - 149.7% Municipal Bonds Transferred to Tender Option Bond Trusts (s) Alabama - 0.9% Birmingham, Alabama, Special Care Facilities Financing Authority, Revenue Refunding Bonds (Ascension Health Credit), Series C-2, 5%, 11/15/36 California - 1.0% University of California Revenue Bonds, Series C, 4.75%, 5/15/37 (h) Colorado - 2.4% Colorado Health Facilities Authority Revenue Bonds (Catholic Health), Series C-3, 5.10%, 10/01/41 (g) Colorado Health Facilities Authority Revenue Bonds (Catholic Health), Series C-7, 5%, 9/01/36 (g) 7 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par State Tender Option Bond Trusts (s) Value Connecticut - 4.2% Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University), Series T-1, 4.70%, 7/01/29 $ $ Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University), Series X-3, 4.85%, 7/01/37 Illinois - 1.9% Chicago, Illinois, Housing Authority, Capital Program Revenue Refunding Bonds, 5%, 7/01/24 (g) Massachusetts - 1.4% Massachusetts State Water Resource Authority, General Revenue Refunding Bonds, Series A, 5%, 8/01/41 New York - 1.2% New York State Environmental Facilities Corporation, State Clean Water and Drinking Revenue Bonds (New York City Water Project), Series B, 5%, 6/15/31 Virginia - 3.9% University of Virginia, Revenue Refunding Bonds, 5%, 6/01/40 Virginia State, HDA, Commonwealth Mortgage Revenue Bonds, Series H, Sub-Series H-1, 5.35%, 7/01/31 (h) Washington - 1.2% Central Puget Sound Regional Transportation Authority, Washington, Sales and Use Tax Revenue Bonds, Series A, 5%, 11/01/32 (g) Total Municipal Bonds Transferred to Tender Option Bond Trusts - 18.1% Total Long-Term Investments (Cost - $889,749,125) - 167.8% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 0.60% (t)(u) Total Short-Term Securities (Cost - $27,623,984) - 6.2% Total Investments (Cost - $917,373,109*) - 174.0% Other Assets Less Liabilities - 2.0% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (10.4)% ) Preferred Shares, at Redemption Value - (65.6)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ 867,512,050 Gross unrealized appreciation $ 23,137,220 Gross unrealized depreciation (159,567,710 ) Net unrealized depreciation $ (136,430,490 ) (a) US government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) FHLMC Collateralized. (c) GNMA Collateralized. 8 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) (d) FNMA Collateralized. (e) Represents a zero-coupon bond. Rate shown reflects the effective yield as of report date. (f) AMBAC Insured. (g) FSA Insured. (h) MBIA Insured. (i) ACA Insured. (j) XL Capital Insured. (k) Non-income producing security. (l) Issuer filed for bankruptcy and/or is in default of interest payments. (m) FGIC Insured. (n) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (o) FHA Insured. (p) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (q) BHAC Insured. (r) Assured Guaranty Insured. (s) Securities represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Trust may have acquired the residual interest certificates. These securities serve as a collateral in a financing transaction. (t) Represents the current yield as of report date. (u) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund 25,797,030 $ 29,125 Effective November 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) 9 BlackRock Municipal Income Trust Schedule of Investments January 31, 2009 (Unaudited) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of January 31, 2009 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Assets Level 1 $ 27,623,984 Level 2 749,846,435 Level 3 - Total $ 777,470,419 10 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13(a)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal Income Trust Date: March 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal Income Trust Date: March 25, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal Income Trust Date: March 25, 2009
